Goodenow, J.
This is an action brought to recover for supplies furnished by the plaintiffs to one Betsey Brown and her daughter, Almedia Brown, as paupers, alleged to have-had their legal settlement in Bangor at the time the supplies were furnished. Legal notice and answer were admitted. The amount and value of the supplies are not controverted.
It was admitted that Betsey Brown was once the wife of Timothy Brown, and that he had a settlement in some town in this State other than Bangor; that in 1842, a divorce between them was decreed, on her application; that in 1838, the family were residing in Oldtown, and that they removed to Bangor, and there resided till about 1842; that when the libel for divorce was filed, the husband was at Thomaston ; that after the divorce, the said Betsey returned to Bangor, where she resided more than five successive years, without receiving during that time any supplies or support as a pauper, from any town.
In 1850 or 1851, she came to Portland, and remained until the expenses charged in the bill were incurred. Almedia, *410her daughter, remained and lived with her mother, until said expenses were incurred. She died in 1854, aged 22 years.
On May 23, 1853, the mother and daughter were arrested on a warrant, and committed to the work-house in Portland, charged by the overseers of the poor, and of the work-house in said city of Portland, with their being residents in said city of Portland, and being able of body to work, and not having estate or means otherwise to maintain themselves, and of refusing and neglecting to do so, and with living a dissolute, vagrant life, and exercising no ordinary calling or lawful business, sufficient to gain an honest livelihood.
The answer does not deny that the legal settlement of the alleged paupers was, and is, in Bangor. But it, in effect, denies the right of the overseers of the poor of the city of Portland to commit any persons, by their own warrant, to their work-house, for an indefinite period, otherwise than at their own expense.
The overseers, who ordered these alleged paupers committed to the workhouse in Portland, were under oath. It is to be presumed they acted with integrity, until the contrary is shown. The causes alleged in their warrant or order of commitment are such as to give them jurisdiction. R. S., c. 28, § 1. “It was rather a correctional than a penal proceeding.” If the alleged paupers were in need, it was a proper mode of furnishing them with the necessary supplies, and undoubtedly the most economical.
The evidence offered by the defendants tends to confirm, rather than confute the statement of the overseers of the work-house of Portland, that Mrs. Brown and her daughter were at the time of their commitment living “a dissolute, vagrant life,” exercising “no ordinary calling or lawful business, sufficient to gain an honest livelihood.”
We are unable to find any good reason why the defendants should not be defaulted. 1 Met. 572.

Defendants defaulted.

Tenney, C. J., and Hathaway and May, J. J., concurred.
Appleton, J., did not sit.